DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   Additionally, the amendment to the specification recites “Notional” instead of, “National.”

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is the Office's statement of reasons for allowance:
As to the independent claims, the prior art of record fails to teach or suggest a display panel comprising a display and non-display area wherein, a row, in the display area, contains two GOA circuits arranged side by side and in between adjacent rows of pixels units.  Furthermore, the two GOA circuit units electrically connect to both adjacent rows of pixels.  In addition, in the non-display area on opposite sides of the pixel area, are GOA bus units which provide signals to the GOA circuit units via signal-connecting lines and wherein, the GOA circuit units share one of the signal-connecting lines that is disposed in the display area.  It is the explicit claiming of the overall structure, GOA bus/circuit units’ locations and line sharing, when viewed as a whole, that is not taught by the prior art and basis for the allowance of the instant application.
As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-20 are allowable over the prior arts of record.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Publication 2005/0206585 to Stewart discloses a pixel driver between pixels but does not disclose two drivers connected to adjacent pixels of a row or having drivers connected to GOA bus units on opposite sides of the display area.
US Publication 2019/0228695 to Zou discloses two gate-driving units connected to pixel driving units located in a bend area, but does not disclose each of the two gate driving unit connected to pixel units of both adjacent rows in a display area.
US Publication 2018/0218699 to Du discloses GOA bus units, but does not disclose the GOA units located in a display area or between adjacent rows of pixel units.
US Publication 2019/0237489 to Matsukizono discloses gate drivers in a display area and sharing same signal-connecting lines, but does not disclose the gate drivers as GOA connected to pixel units of adjacent rows or connecting to GOA bus units located on opposite of the display area.
This application is in condition for allowance except for the following formal matters: 
Objection to the specification.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAD M DICKE/Primary Examiner, Art Unit 2693